 

Exhibit 10.1

PURCHASE AGREEMENT

by and among

carlos padilla

and

isabel jarrin

(as Purchasers)

 

and

 

ONECLICK INTERNATIONAL, LLC

and

ONECLICK LICENSE, LLC

(as Sellers)

 

of All of Their Membership interests

in

VERABLUE CARIBBEAN GROUP, SRL

(as Acquired Company)

April 6, 2020

 

--------------------------------------------------------------------------------

Table of Contents

Page

Article I
DEFINITIONS

1

 

 

1.1

Definitions. 1

 

 

1.2

Certain Interpretive Matters.5

 

Article II
PURCHASE AND SALE

5

 

 

2.1

Purchase and Sale.5

 

Article III
PURCHASE PRICE

6

 

 

3.1

Purchase Price..6

 

Article IV
CLOSING AND CLOSING DELIVERIES

6

 

 

4.1

The Closing..6

 

 

4.2

Deliveries of Sellers.6

 

 

4.3

Deliveries by Purchasers.6

 

Article V
REPRESENTATIONS AND WARRANTIES OF SELLERs

7

 

 

5.1

Organization, Qualification and Authority.7

 

 

5.2

Non-Contravention; Consents..7

 

 

5.3

Governmental Authorization..7

 

 

5.4

Capitalization..7

 

 

5.5

Finder’s Fee..7

 

 

5.6

No Other Representations and Warranties. 8

 

Article VI
REPRESENTATIONS, WARRANTIES and covenants OF PURCHASERs

8

 

 

6.1

Existence and Power. 8

 

 

6.2

Authorization; Enforceability.8

 

 

6.3

Non-Contravention. 8

 

 

6.4

Finders’ Fees..9

 

 

6.5

Standing and Financial Wherewithal.9

 

 

6.6

Governmental Consents and Filings..9

 

 

6.7

Corporate Filings..9

 

 

6.8

Indebtedness of Acquired Company.9

 

 

Article VII
CERTAIN COVENANTS, REPRESENTATIONS AND AGREEMENTS

9

 

 

7.1

Certain Tax Matters.9

 

 

7.2

Access and Information.10

 

i

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

7.3

Consents.11

 

Article VIII
SURVIVAL; INDEMNIFICATION

11

 

 

8.1

Survival.11

 

 

8.2

Indemnification.11

 

 

8.3

Procedures.12

 

 

8.4

Payment of Indemnification Payments.14

 

 

8.6

Exclusive Remedy..14

 

Article IX
MISCELLANEOUS

14

 

 

9.1

Notices.14

 

 

9.2

Amendments and Waivers.15

 

 

9.3

Expenses.15

 

 

9.4

Successors and Assigns.15

 

 

9.5

No Third-Party Beneficiaries.15

 

 

9.6

Governing Law.  .15

 

 

9.7

Jurisdiction; Waiver of Jury Trial.16

 

 

9.8

Counterparts.16

 

 

9.9

Table of Contents; Headings..16

 

 

9.10

Entire Agreement.  .16

 

 

9.11

Releases..17

 

 

ii

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

SCHEDULE LIST

Schedules

Schedule I: Payment Terms

Schedule II: Inter-Company Liabilities

 

 

 

iii

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated April 6, 2020 (the “Effective Date”), is made by
and among Carlos Padilla (DL# P340-107-86-410-0) and Isabel Jarrin (DL#
J651-411-69-868-0), both United States Citizens residing at 17405 NW 75th Place,
#210, Miami, Florida 33015 (the “Purchasers”), and OneClick International, LLC
(“OCI”) and OneClick License, LLC (“OCL”), both Florida limited liability
companies (collectively, the “Members” or “Sellers”), and Verablue Caribbean
Group, SRL, a Dominican Republic company, RNC 131530062 (the “Acquired
Company”), as to Section 9.11 only. Each of the Purchasers, Sellers and Acquired
Company are referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Sellers hold, in the aggregate, 100% of the 1,000 membership interests
(the “Membership Interest”) of the Acquired Company with OCI holding 999
membership interests and OCL holding 1 membership interest; and

WHEREAS, Sellers desire to sell, and Purchasers desire to purchase, the
Membership Interest of the Acquired Company and the OneClick Trademark (as
defined below) on the terms and conditions contained herein, with Carlos Padilla
purchasing 999 membership interests and Isabel Jarrin purchasing 1 membership
interest.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

Article I
DEFINITIONS

1.1Definitions.  In addition to the terms defined elsewhere herein, the terms
below are defined as follows:

“Accounting Standards” means U.S. generally accepted accounting principles,
consistently applied.

“Acquired Company” has the meaning set forth in the Recitals.

“Affiliate” means, with respect to any Person (as defined herein), any other
Person directly or indirectly controlling, controlled by or under common control
with the first Person and, if such first Person is an individual, any member of
the immediate family (that is parents, spouse and children) of such individual
and any trust whose principal beneficiary is such individual or one or more
members of such individual’s immediate family and any Person who is controlled
by any such member or trust.  For the purposes of this Agreement, “control,”
when used with respect to any Person, means the possession, directly or
indirectly, of the power to (a) vote more than fifty percent (50%) of the
securities having ordinary voting power for the election of directors (or
comparable positions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

--------------------------------------------------------------------------------

 

“Agreement” means this Purchase Agreement, as the same may be amended from time
to time in accordance with the terms hereof.

“Ancillary Agreements” means all other agreements entered into by Purchaser,
Acquired Company and/or Seller in connection with the consummation of the
Contemplated Transactions.

“Business Day” means a day that is not a Saturday, Sunday or a day on which
commercial banking institutions located in New York, New York are authorized or
required to close.

“Contemplated Transactions” means the following transactions contemplated by
this Agreement and the Ancillary Agreements:

(a)the sale of the Membership Interest by Sellers to Purchasers;

(b)the sale and assignment of the OneClick Trademark by OCI to Purchasers;

(c)the execution, delivery and performance of any Ancillary Agreements by the
Parties thereto; and

(d)the performance by the Parties of their respective covenants and obligations
under this Agreement and the Ancillary Agreements.

“Damages” has the meaning set forth in Section 8.2(a).

“Direct Claim” has the meaning set forth in Section 8.3(c).  

“Governmental Authority” means any federal, state or local (whether domestic or
foreign) governmental or regulatory agency, authority, bureau, commission,
department, official or similar body or instrumentality thereof, or any
governmental court, arbitral tribunal or other body administering alternative
dispute resolution.

“Indebtedness” means with respect to any Person, at any date, without
duplication, (a) all obligations of such Person for borrowed money, including
all principal, interest, premiums, fees, expenses, overdrafts and penalties with
respect thereto, (b) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of the property or services, except
trade payables incurred in the Ordinary Course of Business, (d) all obligations
of such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, (e) all capitalized lease
obligations, (f) all other obligations of a Person which would be required to be
shown as indebtedness on a balance sheet of such Person prepared in accordance
with the applicable Accounting Standards, and (g) all indebtedness of any other
Person of the type referred to in clauses (a) to (f) above directly or
indirectly guaranteed by such Person or secured by any assets of such Person,
whether or not such Indebtedness has been assumed by such Person.

“Indemnified Party” has the meaning set forth in Section 8.3(a).

2

--------------------------------------------------------------------------------

 

“Indemnifying Party” has the meaning set forth in Section 8.3(a).

“Law” means any applicable federal, state or local (whether domestic or foreign)
statute, law (including common law), constitution, convention, rule, regulation,
ordinance, code (including the Code), Permit, Order, license, treaty,
injunction, judgment, equitable principle, executive order or other similar
authority enacted, adopted, promulgated or applied by any Governmental
Authority.

“Liability” or “Liabilities” means any Indebtedness, obligation, duty or
liability of any nature (including any unknown, undisclosed, unfixed,
unliquidated, unsecured, unmatured, unaccrued, unasserted, vested, disputed,
executory, undeterminable, contingent, conditional, inchoate, implied,
vicarious, joint, several or secondary liability), if and to the extent such
Indebtedness, obligation, duty or liability would be required to be disclosed on
a balance sheet prepared in accordance with past practices or the Accounting
Standards.

“Lien” means any lien, mortgage, deed of trust, pledge, hypothecation, security
interest, occupancy right, claim or encumbrance of any kind, other than
Permitted Liens.

“Material Adverse Effect” means a material adverse effect on the business,
assets, Liabilities, condition (financial or otherwise), results of operations
or prospects of the Acquired Company, taken as a whole, provided, however, that
a Material Adverse Effect shall not include (a) changes in the United States or
world financial markets or general business or economic conditions except to the
extent the Acquired Company is disproportionately impacted as compared to other
businesses in their industry, (b) effects arising from war or terrorism or (c)
effects arising from biological pandemic or epidemic.

“Membership Interest” has the meaning set forth in the Recitals.

“OneClick Trademark” means the OneClick trademark owned by OCI,
File E/2017-9921, registered in the Dominican Republic, and all other trademarks
owned by OCI in all other countries and jurisdictions with the exception of the
United States and Canada.

“Order” means any judgment, order, injunction, judicial or administrative order,
stipulation, award or decree granted, made, issued or otherwise promulgated by
any Governmental Authority.

“Ordinary Course of Business” means the ordinary course of business of the
Acquired Company, consistent with such Acquired Company’s past practices and
customs.  

“Organizational Documents” means (a) the bylaws and the articles or certificate
of incorporation or certificate of formation of a corporation, (b) any charter
or similar document and adopted or filed in connection with the creation,
formation or organization of a Person, and any operating agreement or similar
agreement of a Person, and (c) any amendment of any of the foregoing.

“Party” and “Parties” have the meanings set forth in the introductory paragraph
hereto.

3

--------------------------------------------------------------------------------

 

“Permitted Liens” means (a) any statutory lien for Taxes (i) not yet due and
payable or (ii) the validity or amount of which is being contested in good faith
by appropriate proceedings; (b) any mechanics’, carriers’, workers’, repairers’
or other similar lien arising or incurred in the Ordinary Course of Business
relating to obligations as to which there is no default on the part of the
Acquired Company or the Seller or the validity or amount of which is being
contested in good faith by appropriate proceedings; or (c) any pledge, deposit
or other lien securing the performance of bids, trade contracts, leases or
statutory obligations (including workers’ compensation, unemployment insurance
or other social security legislation).

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or other entity or organization or
Governmental Authority.

“Pre-Closing Tax Period” means any Tax period (or portion thereof) that ends
before the Effective Date.

“Pre-Closing Tax Returns” has the meaning set forth in Section 7.1(d).

“Property Tax” has the meaning set forth in Section 7.1(c)(ii).  

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser” has the meaning set forth in the Preamble hereto.

“Released Person” has the meaning set forth in Section 9.12.

“Releasing Person” has the meaning set forth in Section 9.12.

“Sellers” has the meaning set forth in the first paragraph of this Agreement.

“Sellers Indemnified Parties” has the meaning set forth in Section 8.2(b).

“Straddle Period” has the meaning set forth in Section 7.1(c)(i).

“Survival Date” has the meaning set forth in Section 8.1(a).

“Tax” means all income, excise, gross receipts, ad valorem, sales, use,
employment, franchise, profits, gains, property, transfer, payroll, intangibles,
alternative or add on minimum, capital, capital gains, customs duties, escheat,
unclaimed property, environmental, goods and services, Permit, occupation,
premium, privilege, severance, social, value added, windfall profits taxes,
withholding, fees or other taxes, fees, stamp taxes, duties, charges, levies or
assessments of any kind whatsoever (whether payable directly or by withholding)
imposed by any Taxing Authority, together with any interest and any penalties,
additions to tax or additional amounts imposed by any Tax Authority with respect
thereto.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

4

--------------------------------------------------------------------------------

 

“Taxing Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or other imposition of any Tax, whether
domestic or foreign (i.e., outside the U.S.).

“Third-Party Claim” means any claim, demand, action, suit or proceeding, made or
brought by any Person who or which is not a party to this Agreement or who or
which is not an Affiliate of any Party.

“Transfer” has the meaning set forth in Section 2.1.

“Transfer Taxes” has the meaning set forth in Section 7.1(b).

1.2Certain Interpretive Matters.

(a)When a reference is made in this Agreement to an Article, Section,
subsection, paragraph, clause, Exhibit or Schedule, such reference will be to an
Article, Section, subsection, paragraph or clause of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated.  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  All terms defined in this Agreement have the defined meanings when
used in any Ancillary Agreement made or delivered pursuant hereto unless
otherwise defined therein.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  All
references to “$” or “dollar” amounts will be to lawful currency of the United
States of America and for purposes of all such references, all foreign currency
shall be converted to dollar amounts in accordance with the applicable
Accounting Standards.  References to a Person are also to its permitted
successors and assigns.  Each accounting term not otherwise defined in this
Agreement has the meaning assigned to it in accordance with the Accounting
Standards.  To the extent the term “day” or “days” is used, it will mean
calendar days unless referred to as a “Business Day.” The word “or” will have
the inclusive meaning represented by the phrase “and/or.”

(b)The disclosures in the Schedules to this Agreement relate to the
representations and warranties in the Section or subsection of this Agreement to
which they expressly relate provided, however, that any information disclosed in
the Schedules under any section number shall be deemed to be disclosed and
incorporated in any other section of the Agreement where the applicability of
such disclosure would be reasonably apparent from a plain reading of the
disclosure. Inclusion of any item in the Schedules: (1) does not represent a
determination that such item is material or establish a standard of materiality,
(2) does not represent a determination that such item did not arise in the
ordinary course of business, (3) does not represent a determination that the
transactions contemplated by the Agreement require the consent of third parties,
and (4) shall not constitute, or be deemed to be, an admission to any third
party concerning such item.  In the event of any inconsistency between the
statements in the body of this Agreement and those in the Schedules to this
Agreement, the statements in the Schedules will control.

5

--------------------------------------------------------------------------------

 

(c)No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties by reason of the extent to which any such Party or its
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft hereof or thereof.

Article II
PURCHASE AND SALE

2.1Purchase and Sale.  On the terms and subject to the conditions hereinafter
set forth, on the Effective Date, Sellers shall sell, assign, transfer, convey
and deliver (“Transfer”) free and clear of all Liens to Purchasers, and
Purchasers shall purchase and acquire from Sellers, all right, title and
interest of Sellers in the Membership Interest of the Acquired Company and the
OneClick Trademark.

Article III
PURCHASE PRICE

3.1Purchase Price.  On the Effective Date, in consideration of the Transfer by
Sellers to Purchasers of the Membership Interest of the Acquired Company and the
OneClick Trademark, Purchasers shall pay the aggregate amount of One Hundred and
Fifty Thousand United States Dollars (U.S.$150,000) (the “Purchase Price”) in
accordance with the payment terms as set forth in Schedule I hereto (together,
the “Payment Terms”).

Article IV
CLOSING AND CLOSING DELIVERIES

4.1The Closing.  The closing of the Contemplated Transactions shall take place
on the Effective Date herein at such time and location, including by electronic
transmission, as the Parties may agree.

4.2Deliveries of Sellers.  On the Effective Date, Sellers shall have delivered
or caused to be delivered to Purchaser:

(a)such instruments of assignment, assumption and Transfer as are reasonably
necessary or desirable consistent with the form and substance of documentation
that is customarily delivered in transactions of this kind to Transfer the
Membership Interest, duly executed by Sellers;

(b)a trademark assignment for the OneClick Trademark, in form and substance
customarily delivered in transactions of this kind to Transfer the OneClick
Trademark, duly executed by OneClick International;

(c)wire transfer instructions specifying the accounts to which Sellers desire
that Purchasers wire the Purchase Price;

(d)transfer of ownership of all websites, social media pages and marketing
materials used by the Acquired Company in the Dominican Republic;

6

--------------------------------------------------------------------------------

 

(e)transfer to Purchasers of all open inter-company liabilities owed by the
Acquired Company to Sellers or related entities on the Effective Date set forth
in Schedule II.

4.3Deliveries by Purchaser.  At the Effective Date, Purchasers shall deliver or
cause to be delivered to the Sellers:

(a)the Payment Terms, duly executed by Purchaser; and

(b)such other documents and instruments as may be reasonably required by Sellers
to consummate the Contemplated Transactions and the Ancillary Agreements and to
comply with the terms hereof and thereof.

Article V
REPRESENTATIONS AND WARRANTIES OF SELLERs

Sellers, severally and not jointly, each represent and warrant, with respect to
themselves only, to Purchasers as of the Effective Date as follows:

5.1Organization, Qualification and Authority.  The Acquired Company is an SRL
duly formed, validly existing and in good standing under the laws of the
Dominican Republic. The execution, delivery and performance by Sellers of this
Agreement and by Sellers and the Acquired Company of the Ancillary Agreements to
which Sellers and/or the Acquired Company are a party are within Sellers’ or
Acquired Company’s, as applicable, authority and capacity, and have been duly
authorized by all necessary actions, and no other action on the part of Sellers
or such Acquired Company, as applicable, is necessary to authorize this
Agreement or any of the Ancillary Agreements to which Sellers or such Acquired
Company, as applicable, are a party.  

5.2Non-Contravention; Consents.  The execution, delivery and performance by the
Sellers of this Agreement and each of the Ancillary Agreements to which they are
a party and the consummation by the Sellers of the transactions contemplated
hereby and thereby do not and will not (i) conflict with the certificate of
formation, operating agreement or other constitutive or governing document of
the Sellers, (ii) violate any Law, Order or other restriction of any
governmental entity to which the Sellers may be subject, or (iii) conflict with,
result in a breach of or constitute a default, result in the acceleration or
loss of any right or obligation, create in any party the right to accelerate,
terminate, modify or cancel, require any notice or consent, or result in the
creation of any Lien under, any Contract or Permit to which the Acquired Company
is a party, by which the Acquired Company is bound or to which any of the
Acquired Company’s assets are subject.

5.3Governmental Authorization.  Neither the execution, delivery and performance
by the Sellers of this Agreement and any Ancillary Agreement to which Sellers
are a party, nor the consummation and performance of the Contemplated
Transactions, requires consent, approval, order, authorization or action by or
in respect of, or filing with, any Governmental Authority, other than those
which have been made or may be made after the Effective Date and which will be
timely made thereafter.

7

--------------------------------------------------------------------------------

 

5.4Capitalization.  Sellers have good and marketable title to, and sole record
and beneficial ownership of, the Membership Interest of the Acquired Company,
and will be free and clear of any and all Liens following the Effective Time,
other than Liens created or imposed by the Purchaser.  The Membership Interest
constitutes all of the membership interests of the Acquired Company. There are
no outstanding options, warrants, purchase rights, subscription rights exchange
rights or other rights (including conversion of debt and equity securities, or
preemptive rights and rights of first refusal), convertible securities or any
other Membership Interest or equity rights of the Acquired Company, proxy or
stockholder agreements, commitments or agreements of any kind for the purchase
or acquisition from the Acquired Company or the Sellers of any equity rights, or
any outstanding obligations or agreements of the Acquired Company to redeem,
repurchase, or otherwise acquire any of the Membership Interest of the Acquired
Company.

5.5Finder’s Fee.  No agent, broker, finder, investment banker, financial advisor
or other Person will be entitled to any fee, commission or other compensation in
connection with any of the transactions contemplated by this Agreement.

5.6No Other Representations and Warranties.  Except for the representations and
warranties contained in this Article V, neither Sellers nor any other Person has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of the Sellers, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Membership Interest of the Acquired Company or the OneClick Trademark, otherwise
made available to the Purchaser and its representatives, or as to the future
revenue, profitability or success of the Acquired Company, or any representation
or warranty arising from statute or otherwise in law.  

Article VI
REPRESENTATIONS, WARRANTIES and covenants OF PURCHASERS

Purchasers represent and warrant to each of the Sellers as of the Effective Date
as follows:

6.1Residency.  Purchasers are individual residents of the State of Florida.  

6.2Authorization; Enforceability.  The execution, delivery and performance by
Purchasers of this Agreement and each of the Ancillary Agreements to which they
are a party are within Purchasers’ authority and capacity, and have been duly
authorized by all necessary actions, and no other action on the part of
Purchasers is necessary to authorize this Agreement or any of the Ancillary
Agreements to which Purchasers are a party.  This Agreement and each of the
Ancillary Agreements to which Purchasers are a party have been duly executed and
delivered by Purchasers.  Assuming the due execution and delivery by Sellers of
this Agreement and each of the Ancillary Agreements to which Purchasers are a
party, this Agreement and each such Ancillary Agreement constitute valid and
binding agreements of Purchasers, enforceable against Purchasers, jointly and
severally, in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting enforcement of creditors’ rights generally and by general
principles of equity (whether applied in a proceeding at law or in equity).

8

--------------------------------------------------------------------------------

 

6.3Non-Contravention.  The execution, delivery and performance by Purchasers of
this Agreement and each Ancillary Agreement to which Purchasers are a party do
not, nor the consummation and performance of the Contemplated Transactions by
Purchasers will, directly or indirectly (with or without notice or lapse of time
or both) (a)  violate any applicable Law or Order, (b) require any filing with
or the consent or approval of, or the giving of any notice to, any Person
(including filings, consents or approvals required under any permits of
Purchasers or any licenses to which Purchasers are a party), or (c) result in a
violation of or breach of, conflict with, constitute (with or without due notice
or lapse of time or both) a default under, or give rise to any right of
termination, cancellation or acceleration of any material right or obligation of
Purchasers or to a loss of any material benefit to which Purchasers are entitled
under any contract, agreement or other instrument binding upon Purchasers or any
license, franchise, permit or other similar authorization held by Purchasers.

6.4Finders’ Fees.  There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Purchasers who might be entitled to any fee or other commission in connection
with the Contemplated Transactions or any of the Ancillary Agreements.  

6.5Standing and Financial Wherewithal.  The Purchasers are capable of performing
all of their agreements and obligations hereunder in accordance with the terms
hereof.  The Purchasers possesses business experience and acumen so as to meet
their financial obligations hereunder, and shall possess the financial net worth
and amount of liquid assets to continue to operate the Acquired Company in
accordance with its high operating and reputational standards.

6.6Governmental Consents and Filings.  No consent, approval or authorization of,
or registration, qualification or filing with, any Governmental Agency is
required for the execution and delivery of this Agreement by the Purchasers or
the consummation by the Purchasers of the transactions contemplated hereby.

6.7Corporate Filings.  Promptly following the Effective Date, Purchasers shall
make all appropriate filings with the Dominican Republic Government updating
information regarding the officers and directors of the Acquired Company, and
shall make all other necessary filings reflecting changes in ownership.

6.8Indebtedness of Acquired Company.  Purchasers acknowledge and agree that
Purchasers have conducted their financial and business due diligence of the
Acquired Company, for which Purchasers have received the full cooperation of
Sellers and the Acquired Company, and Purchasers hereby waive any claims against
Sellers based on or related to Purchasers’ knowledge, or lack thereof, of the
existence, conditions or amounts of any Indebtedness of the Acquired Company or
its Affiliates as of the Effective Date.

Article VII
CERTAIN COVENANTS, REPRESENTATIONS AND AGREEMENTS

7.1Certain Tax and Audit Matters.  

(a)Purchasers and Sellers shall, and shall cause each of their Affiliates to,
cooperate fully, as and to the extent reasonably requested by any other Party,
in connection

9

--------------------------------------------------------------------------------

 

with the filing of Tax Returns and any audit, litigation or other proceeding
with respect to Taxes or Audits of the Acquired Company.  Such cooperation shall
include the retention and (upon another Party’s request) the provision of
records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Seller shall, and shall cause each of their
Affiliates to, retain all Tax Returns and Audit related documents, schedules and
work papers, records and other documents in its possession relating to Tax and
Audit matters of or with respect to the Acquired Company for all Tax periods
beginning before the Effective Date until the expiration of the statute of
limitations of the Tax periods to which such Tax Returns and other documents
relate (and, to the extent notified by Purchasers, any extensions thereof).
Sellers shall give prompt written notice to Purchasers if Sellers or any
Affiliate of Sellers receives any communication or notice with respect to any
audit, review, examination, assessment, investigation, or administrative or
judicial proceeding relating to the Taxes of or attributable to the Acquired
Company that, if pursued successfully, could result in or give rise to, or could
reasonably be expected to result in or give rise to, Liability of the Acquired
Company, Purchasers, or any of their Affiliates for Taxes.

(b)All transfer, documentary, sales, use, stamp, registration and other such
Taxes (excluding income Taxes of the Acquired Company and Sellers) and fees
(including any penalties and interest) incurred in connection with the
Contemplated Transactions (“Transfer Taxes”) shall be paid by the Purchasers,
and Purchasers shall, at their own expense, file all necessary Tax Returns and
other documentation with respect to all Transfer Taxes, and, if required by
applicable Law, the Acquired Company will join in the execution of any such Tax
Returns and other documentation.

7.2Access and Information.

(a)From and after the Effective Date, until the fifth (5th) anniversary of the
Effective Date, the Acquired Company will give the Sellers reasonable access to
such documentation and information and reasonable access to, and cause the
cooperation of, employees of the Acquired Company which the Sellers may
reasonably require (i) to prepare and file Tax Returns and to respond to any
issues which may arise with respect to Taxes or Audits for which Sellers are
responsible and (ii) to defend any claim which Sellers are required to defend
pursuant to this Agreement or in connection with the operation of the Acquired
Company prior to the Effective Date.  

(b)From and after the Effective Date, Sellers will give the Acquired Company’s
and/or Purchasers’ representatives, subject to executing customary
confidentiality and non-disclosure agreements in form acceptable to Sellers,
reasonable access to such documentation and information and reasonable access
to, and cause the cooperation of, employees and representatives of Sellers which
Purchasers or the Acquired Company may reasonably require to (i) prepare and
file Tax Returns or Audit requirements and respond to any issues which may arise
with respect to Taxes or Audits for which Purchaser is responsible to the extent
relating to the Membership Interest of the Acquired Company or the Acquired
Company, or (ii) defend any claim which Purchasers are

10

--------------------------------------------------------------------------------

 

required to defend pursuant to this Agreement or in connection with the
operation of the Acquired Company after the Effective Date.  

(c)Information which is obtained by any Party pursuant to this Section 7.3(a)
and Section 7.3(b) will be kept confidential by such Party; provided, however,
that in the event the Party or any of its representatives is requested or
required pursuant to applicable Law by any Governmental Authority to disclose
any such information, the Party may do so after providing the other Party with
notice of the request or requirement so that the other Party may attempt, at its
own expense, to obtain a protective order.  Each Party will use reasonable
efforts to limit access to such information on a “need to know” basis.  No Party
may use information obtained from any other Party pursuant to this subsection to
compete with the other Party.

7.3Consents.  

The Parties shall use their commercially reasonable efforts to cooperate with
each other to secure all necessary consents, approvals, authorizations,
exemptions and waivers from third parties as shall be required in order to
enable the Parties to effect the Contemplated Transactions and to conduct the
business of the Acquired Company by Purchasers in compliance with applicable
Laws, and each of the Parties shall otherwise use its commercially reasonable
efforts to cause the consummation of the Contemplated Transactions in accordance
with the terms and conditions hereof and to cause all conditions contained in
this Agreement over which each of them respectively has control to be satisfied
(but in no event shall any Seller be required to pay any amounts in connection
therewith).

Article VIII
SURVIVAL; INDEMNIFICATION

8.1Survival.

(a)The representations and warranties of the Parties contained in this Agreement
or in any certificate or other writing delivered pursuant hereto or in
connection herewith will survive until thirty (30) days following the Effective
Date. Notwithstanding the immediately preceding sentence, any representation or
warranty in respect of which indemnity may be sought under this Agreement will
survive the time at which it would otherwise terminate pursuant to the
immediately preceding sentence if written notice specifically setting forth in
reasonable detail the inaccuracy or breach thereof giving rise to such indemnity
shall have been given to the Party against whom such indemnity may be sought
prior to the applicable Survival Date; provided, however, that the applicable
representation or warranty will survive only with respect to the particular
inaccuracy or breach specified in such written notice.

(b)Sellers shall not be liable for any losses arising out of matters within the
actual knowledge of the Purchasers, their representatives or Affiliates and each
of their respective officers, directors or shareholders on the Effective Date,
regardless of whether such information or knowledge are the results of
pre-existing knowledge, due diligence or

11

--------------------------------------------------------------------------------

 

investigation and such knowledge shall modify and limit (i) any representation
or warranty of Sellers contained in this Agreement or the Ancillary Agreements
breached by such information or knowledge of Purchasers, and (ii) Purchasers
shall have no right to rely upon such representations and warranties of Sellers.

8.2Indemnification.  Subject to the limitations hereinafter set forth:

(a)Subject to the limitations set forth herein and Section 8.4 below, Sellers
will indemnify, defend and hold harmless Purchasers and their successors
(collectively, the “Purchasers Indemnified Parties”) from and against any and
all claims, allegations, complaints, petitions, demands, suits, actions,
proceedings, assessments, adjustments, judgments, Liabilities, damages, fines,
and losses, including but not limited to special, consequential, and/or punitive
damages (but only to the extent that any such special, consequential and/or
punitive damages are asserted in a Third-Party Claim) and all reasonable costs,
fees, expenses, expenses of attorneys, accountants, consultants, expert
witnesses and other witnesses) incurred in respect of Third-Party Claims or
claims between the Parties (collectively, “Damages”), incurred or suffered as a
result of or arising out of (i) any breach of warranty or inaccurate or
erroneous representation made by Sellers in this Agreement, or (ii) any breach
of a covenant, or failure to perform or observe any duty, made or to be
performed by Sellers pursuant to this Agreement.

(b)Purchasers will indemnify, defend and hold harmless Sellers and each of their
respective officers, directors, managers, employees, Affiliates, stockholders,
members, partners, representatives and agents, and the successors to the
foregoing (and their respective officers, directors, managers, employees,
Affiliates, stockholders, members, partners, representatives and
agents) (collectively, the “Sellers Indemnified Parties”) from and against
Damages incurred or suffered as a result of or arising out of (i) any breach of
warranty or inaccurate or erroneous representation made by Purchaser in this
Agreement, (ii) any breach of a covenant, or failure to perform or observe any
duty, made or to be performed by Purchasers pursuant to this Agreement, (iii)
the operation of the Acquired Company on or after the Effective Date, except if
such Damages were caused, directly or indirectly, by a breach of Sellers’
representations or covenants herein, or (iv) any claim, liability or obligation
to any employee of the Acquired Company in connection with his or her employment
or termination of employment on or after the Effective Date by the Purchasers,
except that Sellers may assert such claim if and only to the extent that the
existence of such claim, liability or obligation to such employee is not also a
breach of warranty or a breach of a covenant made by Sellers set forth in this
Purchase Agreement.  Sellers hereby agree that Sellers shall not make any claim
for indemnification against Purchasers or the Acquired Company by reason of the
fact that Purchasers were directors, officers, employees, or agents of the
Acquired Company prior to the Effective Date (whether such claim is for
judgments, damages, penalties, fines, costs, amounts paid in settlement, losses,
expenses, or otherwise and whether such claim is pursuant to any Law, charter
document, bylaw, agreement, or otherwise).

 

 

12

--------------------------------------------------------------------------------

 

8.3Procedures.

(a)If any Purchaser Indemnified Party or Seller Indemnified Party
(an “Indemnified Party”) receives notice of the assertion or commencement of any
Third-Party Claim against such Indemnified Party with respect to which the
Person against whom or which such indemnification is being sought (an
“Indemnifying Party”) is obligated to provide indemnification under this
Agreement, the Indemnified Party will give such Indemnifying Party prompt
written notice thereof, but in any event not later than ten (10) days after
receipt of such written notice of such Third-Party Claim.  Such notice by the
Indemnified Party will describe the Third-Party Claim in reasonable detail, will
include copies of all available material written evidence of the demand or claim
thereof and will indicate the estimated amount, if reasonably estimable, of the
Damages that have been or may be sustained by the Indemnified Party.  The
Indemnified Party will have the right to control the defense of any Third-Party
Claim by such Indemnified Party’s own counsel, and the Indemnifying Party will
cooperate in good faith in such defense.

(b)Any claim by an Indemnified Party on account of Damages which does not result
from a Third-Party Claim (a “Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than twenty (20) days after the Indemnified Party becomes aware of
such Direct Claim.  Such notice by the Indemnified Party will describe the
Direct Claim in reasonable detail, will include copies of all available material
written evidence thereof and will indicate the estimated amount, if reasonably
practicable, of Damages that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party will have a period of twenty (20) Business Days
within which to respond in writing to such Direct Claim.  If the Indemnifying
Party does not so respond within such twenty (20) day period, the Indemnifying
Party will be deemed to have rejected such claim, in which event the Indemnified
Party will be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.

(c)A failure to give timely notice or to include any specified information in
any notice as provided in Section 8.3(a) or (b) will not affect the rights or
obligations of any Party hereunder, except and only to the extent that, as a
result of such failure, any Party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise materially prejudiced as a result of such failure.

8.4Limitation on Damages.  In no event shall the Sellers Indemnified Parties
have liability pursuant to this Article VIII in excess of an aggregate amount of
$150,000.  

8.5Payment of Indemnification Payments.  All indemnifiable Damages of any
Indemnified Party under this Agreement will be paid in cash in immediately
available funds.  Purchasers and Sellers agree that any amount of indemnifiable
Damages that is not in dispute, or with respect to which the dispute is
resolved, shall be paid promptly upon notice of such indemnifiable Damages or
upon resolution of such dispute, as applicable.  

13

--------------------------------------------------------------------------------

 

8.6Exclusive Remedy.  The indemnities provided for in this Article VIII shall be
the sole and exclusive remedy of the Parties after the Effective Date with
respect to, arising out of, or resulting from this Agreement (including for any
inaccuracy of any representation or warranty or any failure or breach of any
covenant, obligation, condition or agreement contained in this Agreement or in
any certificate or other writing delivered pursuant hereto or in connection
herewith), and each Party hereby waives its right to seek any other remedy
therefor, whether at law, in equity or otherwise, including any common law
claims for breach of contract, contribution or indemnification; provided,
however, that the foregoing shall not limit the rights of any Party to seek any
equitable remedy available to enforce the rights of such Party under this
Agreement, including specific performance, or (ii) limit the right of a Party to
seek any available remedy for fraud or willful misconduct.  Each Party covenants
and agrees that following the Effective Date it shall not seek or assert any
other remedy hereunder, other than any equitable remedy available to enforce the
rights of such Party under this Agreement and the right of such Party to seek
any available remedy for fraud or willful misconduct.

Article IX
MISCELLANEOUS

9.1Notices.  All notices and other communications required or permitted
hereunder will be in writing and, unless otherwise provided in this Agreement,
will be deemed to have been duly given when delivered in person or one (1)
Business Day after having been dispatched by a nationally recognized overnight
courier service to the appropriate Party at the address specified below:

(a)If to Purchaser to:

Carlos Padilla

17405 NW 75PL #210

Miami, FL 33015

 

(b)If to Sellers, to:

OneClick International LLC

2001 NW 84th Ave
Miami, FL 33122

Attention:  Chief Executive Officer

 

or to such other address or addresses as any such Party may from time to time
designate as to itself by like notice.

9.2Amendments and Waivers.

(a)Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective.  

14

--------------------------------------------------------------------------------

 

(b)No failure or delay by any Party in exercising any right, power or privilege
hereunder will operate as a waiver thereof nor will any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
will be cumulative and not exclusive of any rights or remedies provided by Law.

9.3Expenses.  Except as otherwise specifically provided in this Agreement,
Seller and the Acquired Company, on the one hand, and Purchaser, on the other
hand, have paid or will pay their respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Ancillary Agreements, including the fees of any broker, finder, financial
advisor, investment banker, legal advisor, accountant or similar person engaged
by such Party.

9.4Successors and Assigns.  The provisions of this Agreement will be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.  No Party may assign, delegate or otherwise transfer any of its rights
or obligations under this Agreement (including any transfer by way of merger or
operation of law) without the consent of each other Party.

9.5No Third-Party Beneficiaries.  Except as provided in Article VIII or Section
9.4, this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns, and nothing herein expressed or implied will give or be
construed to give to any Person, other than the Parties and such permitted
successors and assigns, any legal or equitable rights hereunder.

9.6Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of Florida, regardless of the Laws that
might otherwise govern under principles of conflict of laws thereof.

9.7Jurisdiction; Waiver of Jury Trial.  

(a)Any suit, action or proceeding seeking to enforce any provision of, or based
on any dispute or matter arising out of or in connection with, this Agreement or
the Contemplated Transactions must be brought in the state or federal courts
located in Miami-Dade County in the State of Florida.  Each of the Parties
(i) consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding,
(ii) irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum, and (iii) will not bring any action relating to this
Agreement or the Contemplated Transactions in any other court.  Process in any
such suit, action or proceeding may be served on any Party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each Party agrees that service of process on such Party
made as a Notice in compliance with Section 9.01 will be deemed effective
service of process on such Party.

(b)EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN

15

--------------------------------------------------------------------------------

 

RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE CONTEMPLATED
TRANSACTIONS.  EACH PARTY ACKNOWLEDGES AND AGREES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE ANCILLARY AGREEMENTS
AND ANY OTHER AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.7(b).

9.8Counterparts.  This Agreement may be executed and delivered (including by
facsimile or Portable Document Format (pdf) transmission) in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.  Facsimile or pdf transmission of
any signed original document or retransmission of any signed facsimile or pdf
transmission will be deemed the same as delivery of an original.  At the request
of any Party, the other Party will confirm facsimile or pdf transmission by
signing a duplicate original document.

9.9Table of Contents; Headings.  The table of contents and headings in this
Agreement are for convenience of reference only and will not control or affect
the meaning or construction of any provisions hereof.

9.10Entire Agreement.  This Agreement (including the Schedules and Exhibits
hereto) and the Ancillary Agreements constitute the entire agreement among the
Parties with respect to the subject matter of this Agreement.  This Agreement
(including the Schedules and Exhibits hereto) and the Ancillary Agreements
supersede all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter of this Agreement.

9.11Releases.  As of the Effective Date, the Purchasers and the Acquired
Company, each on their own behalf and on behalf of their own officers,
directors, managers, employees, stockholders, members, partners,
representatives, agents, spouses, heirs and executors, as applicable (each, a
“Purchaser Releasing Person”) hereby releases and forever discharges Sellers,
their Affiliates, and   their respective officers, directors, managers,
employees, stockholders, members, partners, representatives and agents (each,
a “Seller Released Person”) from all debts, demands, causes of action, suits,
covenants, torts, damages and any and all claims, defenses, offsets, judgments,
demands and Liabilities whatsoever, of every name and nature, both at law and in
equity, known or unknown, suspected or unsuspected, accrued or unaccrued, which
have been or could have been asserted against any Seller Released Person, which
any Purchaser Releasing Person has or ever had, which arise out of or in any way
relate to events, circumstances or actions occurring, existing or taken prior to
or as of the Effective Date; provided, however, that the Parties acknowledge and
agree that this Section 9.11 does not apply to and shall not constitute a
release of (i) any rights or obligations arising under this Agreement or any
other agreement executed in connection with the Contemplated Transactions or
(ii) accrued and unpaid salary and unreimbursed expenses of any Purchaser
Releasing Person that is an employee of the Acquired Company. Each Purchaser
Releasing Person hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any action, suit, proceeding or claim, or commencing,
instituting, or causing to be commenced, any action, suit, proceeding or claim,
of any kind against any Seller Released Person, based upon any matter purported
to be released hereby.

16

--------------------------------------------------------------------------------

 

The Parties have caused this Purchase Agreement to be duly executed as of the
day and year first above written.

PURCHASERS:

/s/ Carlos Padilla

Carlos Padilla

 

 

/s/ Isabel Jarrin

Isabel Jarrin

 

SELLERS:

 

ONECLICK INTERNATIONAL, LLC.

a Florida limited liability company

 

 

By: /s/ Reinier Voigt

Name:Reinier Voigt

Title: CEO

 

ONECLICK LICENSE, LLC

a Florida limited liability company

 

 

By: /s/ Reinier Voigt

Name:Reinier Voigt

Title: CEO

 

 

ACQUIRED COMPANY:

 

Verablue Caribbean Group, SRL

a Dominican Republic company

 

 

By: /s/ Reinier Voigt

Name:  Reinier Voigt

Title: Manager

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule I – Payment Terms

The $150,000 Purchase Price shall be paid by Purchasers to Sellers in two
components as follows:

 

 

 

1.

Release of Severance Obligation – On February 24, 2020, Cool Holdings, Inc.
(“Parent”), the parent company of Seller, provided Carlos Padilla with a
Retention and Severance Plan that committed Parent to provide Mr. Padilla with 6
months of severance compensation valued at $50,000 if he remained an employee
until May 31, 2020.  Mr. Padilla agrees to release Parent from its obligations
under the Retention and Severance Plan and execute an appropriate release
document.

 

2.

Promissory Note – Purchasers will provide Sellers with a 6% promissory
installment note in the principal amount of $100,000 payable to Cool Holdings,
Inc. in 6 equal monthly installments according to the amortization schedule
below.  Payments will commence 60 days after the stores are allowed to reopen by
the Dominican Republic and local governments, given the COVID-19 pandemic, but
no later than 6 months from the Effective Date.  Purchasers will provide Sellers
with weekly updates on the status of the store openings.

 

 

 

 

 

Interest Rate

6.00%

 

 

 

 

 

 

 

Applied to

Principal

 

Payment

Interest

Principal

Balance

 

 

 

 

$100,000.00

1

$16,959.55

$500.00

$16,459.55

  83,540.45

2

  16,959.55

417.70

  16,541.85

  66,998.60

3

16,959.55

334.99

  16,624.56

  50,374.05

4

16,959.55

251.87

  16,707.68

  33,666.37

5

16,959.55

168.33

  16,791.22

  16,875.15

6

16,959.55

84.40

  16,875.15

           0.00

 

$101,757.30

$1,757.30

$100,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II – Intercompany Liabilities

 

 

OneClick International LLC

 

 

 

A/R Aging Detail

 

 

 

 

As of March 8, 2020

 

 

 

 

 

 

 

 

 

 

 

Date

Transaction Type

Num

Customer

Due Date

Amount

Open Balance

11/02/2018

Invoice

1487

Verablue Caribbean Group, SRL

12/02/2018

17,270.14  

10,029.35  

11/02/2018

Invoice

1488

Verablue Caribbean Group, SRL

12/02/2018

55,685.66  

55,685.66  

11/09/2018

Invoice

1491

Verablue Caribbean Group, SRL

12/09/2018

12,818.00  

12,818.00  

11/09/2018

Invoice

1492

Verablue Caribbean Group, SRL

12/09/2018

93,321.61  

93,321.61  

11/16/2018

Invoice

1500

Verablue Caribbean Group, SRL

12/16/2018

15,490.60  

15,490.60  

11/16/2018

Invoice

1499

Verablue Caribbean Group, SRL

12/16/2018

39,790.80  

39,790.80  

11/21/2018

Invoice

1502

Verablue Caribbean Group, SRL

12/21/2018

17,523.00  

17,523.00  

11/30/2018

Invoice

1507

Verablue Caribbean Group, SRL

12/30/2018

599.50  

599.50  

11/30/2018

Invoice

1519

Verablue Caribbean Group, SRL

12/30/2018

9,092.16  

9,092.16  

12/07/2018

Invoice

1528

Verablue Caribbean Group, SRL

01/06/2019

7,608.13  

7,608.13  

12/14/2018

Invoice

1533

Verablue Caribbean Group, SRL

01/13/2019

64,569.70  

64,569.70  

12/14/2018

Invoice

1532

Verablue Caribbean Group, SRL

01/13/2019

86,112.70  

86,112.70  

12/21/2018

Invoice

1545

Verablue Caribbean Group, SRL

01/20/2019

57,267.09  

57,267.09  

12/21/2018

Invoice

1547

Verablue Caribbean Group, SRL

01/20/2019

125,035.42  

125,035.42  

12/31/2018

Invoice

1558

Verablue Caribbean Group, SRL

01/30/2019

3,267.71  

3,267.71  

02/04/2019

Credit Memo

1574

Verablue Caribbean Group, SRL

02/04/2019

-3,054.28  

-3,054.28  

01/18/2019

Invoice

1559

Verablue Caribbean Group, SRL

02/17/2019

256.64  

256.64  

01/25/2019

Invoice

1563

Verablue Caribbean Group, SRL

02/24/2019

650.00  

650.00  

02/27/2019

Credit Memo

1570

Verablue Caribbean Group, SRL

02/27/2019

-10,144.66  

-10,144.66  

02/27/2019

Credit Memo

1571

Verablue Caribbean Group, SRL

02/27/2019

-81.45  

-81.45  

03/15/2019

Invoice

1575

Verablue Caribbean Group, SRL

04/14/2019

310.20  

310.20  

05/31/2019

Credit Memo

1598

Verablue Caribbean Group, SRL

05/31/2019

-6,464.60  

-6,464.60  

05/31/2019

Credit Memo

1599

Verablue Caribbean Group, SRL

05/31/2019

-93.84  

-93.84  

06/05/2019

Credit Memo

1600

Verablue Caribbean Group, SRL

06/05/2019

-1,262.76  

-1,262.76  

08/14/2019

Credit Memo

1601

Verablue Caribbean Group, SRL

08/14/2019

-762.84  

-762.84  

TOTAL

 

 

 

 

 

$         577,563.84  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Cooltech Distribution LLC

 

 

 

A/R Aging Detail

 

 

 

 

As of March 8, 2020

 

 

 

 

 

 

 

 

 

 

 

Date

Transaction Type

Num

Customer

Due Date

Amount

Open Balance

03/23/2018

Invoice

4289

VERABLUE CARIBBEAN GROUP, SRL

04/22/2018

5,434.90  

2,176.37  

04/20/2018

Invoice

4352

VERABLUE CARIBBEAN GROUP, SRL

05/20/2018

8,469.38  

1.00  

05/31/2018

Invoice

4478

VERABLUE CARIBBEAN GROUP, SRL

06/30/2018

75.00  

75.00  

05/31/2018

Invoice

4479

VERABLUE CARIBBEAN GROUP, SRL

06/30/2018

75.00  

75.00  

07/17/2018

Invoice

4599

VERABLUE CARIBBEAN GROUP, SRL

08/01/2018

10,350.24  

4,884.28  

07/27/2018

Invoice

4624

VERABLUE CARIBBEAN GROUP, SRL

08/26/2018

2.00  

2.00  

07/27/2018

Invoice

4623

VERABLUE CARIBBEAN GROUP, SRL

08/26/2018

1,362.63  

1,362.63  

07/27/2018

Invoice

4622

VERABLUE CARIBBEAN GROUP, SRL

08/26/2018

4,081.08  

4,081.08  

07/31/2018

Invoice

4654

VERABLUE CARIBBEAN GROUP, SRL

08/30/2018

100.00  

100.00  

07/31/2018

Invoice

4652

VERABLUE CARIBBEAN GROUP, SRL

08/30/2018

150.00  

150.00  

07/31/2018

Invoice

4653

VERABLUE CARIBBEAN GROUP, SRL

08/30/2018

4,110.03  

4,110.03  

08/10/2018

Invoice

4673

VERABLUE CARIBBEAN GROUP, SRL

09/09/2018

2,050.90  

2,050.90  

08/24/2018

Invoice

4719

VERABLUE CARIBBEAN GROUP, SRL

09/23/2018

3,668.85  

3,668.85  

08/24/2018

Invoice

4717

VERABLUE CARIBBEAN GROUP, SRL

09/23/2018

13,305.30  

13,305.30  

08/31/2018

Invoice

4752

VERABLUE CARIBBEAN GROUP, SRL

09/30/2018

338.09  

338.09  

08/31/2018

Invoice

4739

VERABLUE CARIBBEAN GROUP, SRL

09/30/2018

737.70  

737.70  

09/14/2018

Invoice

4814

VERABLUE CARIBBEAN GROUP, SRL

10/14/2018

338.94  

338.94  

09/14/2018

Invoice

4801

VERABLUE CARIBBEAN GROUP, SRL

10/14/2018

4,000.00  

4,000.00  

09/14/2018

Invoice

4810

VERABLUE CARIBBEAN GROUP, SRL

10/14/2018

7,580.00  

7,580.00  

09/14/2018

Invoice

4807

VERABLUE CARIBBEAN GROUP, SRL

10/14/2018

15,073.56  

15,073.56  

09/21/2018

Invoice

4820

VERABLUE CARIBBEAN GROUP, SRL

10/21/2018

648.17  

648.17  

09/28/2018

Invoice

4866

VERABLUE CARIBBEAN GROUP, SRL

10/28/2018

33.00  

33.00  

09/28/2018

Invoice

4867

VERABLUE CARIBBEAN GROUP, SRL

10/28/2018

780.08  

780.08  

10/12/2018

Invoice

4910

VERABLUE CARIBBEAN GROUP, SRL

11/11/2018

1,228.32  

1,228.32  

10/12/2018

Invoice

4909

VERABLUE CARIBBEAN GROUP, SRL

11/11/2018

5,707.38  

5,707.38  

10/19/2018

Invoice

4939

VERABLUE CARIBBEAN GROUP, SRL

11/18/2018

140.00  

140.00  

10/19/2018

Invoice

4938

VERABLUE CARIBBEAN GROUP, SRL

11/18/2018

191.50  

191.50  

10/19/2018

Invoice

4943

VERABLUE CARIBBEAN GROUP, SRL

11/18/2018

889.32  

889.32  

10/19/2018

Invoice

4944

VERABLUE CARIBBEAN GROUP, SRL

11/18/2018

5,404.50  

5,404.50  

10/23/2018

Invoice

4948

VERABLUE CARIBBEAN GROUP, SRL

11/22/2018

952.47  

952.47  

10/26/2018

Invoice

4952

VERABLUE CARIBBEAN GROUP, SRL

11/25/2018

4,796.80  

4,796.80  

10/26/2018

Invoice

4953

VERABLUE CARIBBEAN GROUP, SRL

11/25/2018

9,199.70  

9,199.70  

10/31/2018

Invoice

5020

VERABLUE CARIBBEAN GROUP, SRL

11/30/2018

216.67  

216.67  

11/02/2018

Invoice

5006

VERABLUE CARIBBEAN GROUP, SRL

12/02/2018

1,958.77  

1,958.77  

11/02/2018

Invoice

5009

VERABLUE CARIBBEAN GROUP, SRL

12/02/2018

1,975.98  

1,975.98  

11/02/2018

Invoice

5008

VERABLUE CARIBBEAN GROUP, SRL

12/02/2018

3,423.60  

3,423.60  

 

--------------------------------------------------------------------------------

 

11/02/2018

Invoice

5007

VERABLUE CARIBBEAN GROUP, SRL

12/02/2018

5,894.60  

5,894.60  

11/09/2018

Invoice

5035

VERABLUE CARIBBEAN GROUP, SRL

12/09/2018

456.00  

456.00  

11/09/2018

Invoice

5033

VERABLUE CARIBBEAN GROUP, SRL

12/09/2018

735.44  

735.44  

11/09/2018

Invoice

5036

VERABLUE CARIBBEAN GROUP, SRL

12/09/2018

2,470.23  

2,470.23  

11/09/2018

Invoice

5034

VERABLUE CARIBBEAN GROUP, SRL

12/09/2018

8,139.92  

8,139.92  

11/09/2018

Invoice

5032

VERABLUE CARIBBEAN GROUP, SRL

12/09/2018

10,797.70  

10,797.70  

11/16/2018

Invoice

5107

VERABLUE CARIBBEAN GROUP, SRL

12/16/2018

200.00  

200.00  

11/16/2018

Invoice

5108

VERABLUE CARIBBEAN GROUP, SRL

12/16/2018

607.80  

607.80  

11/16/2018

Invoice

5111

VERABLUE CARIBBEAN GROUP, SRL

12/16/2018

792.00  

792.00  

11/16/2018

Invoice

5110

VERABLUE CARIBBEAN GROUP, SRL

12/16/2018

1,046.00  

1,046.00  

11/16/2018

Invoice

5109

VERABLUE CARIBBEAN GROUP, SRL

12/16/2018

6,261.99  

6,261.99  

12/02/2018

Invoice

5403

VERABLUE CARIBBEAN GROUP, SRL

12/17/2018

371.00  

371.00  

11/21/2018

Invoice

5132

VERABLUE CARIBBEAN GROUP, SRL

12/21/2018

176.40  

176.40  

11/21/2018

Invoice

5133

VERABLUE CARIBBEAN GROUP, SRL

12/21/2018

1,772.00  

1,772.00  

12/10/2018

Invoice

5402

VERABLUE CARIBBEAN GROUP, SRL

12/25/2018

275.00  

275.00  

11/27/2018

Invoice

5157

VERABLUE CARIBBEAN GROUP, SRL

12/27/2018

275.00  

275.00  

11/27/2018

Invoice

5156

VERABLUE CARIBBEAN GROUP, SRL

12/27/2018

632.00  

632.00  

11/27/2018

Invoice

5144

VERABLUE CARIBBEAN GROUP, SRL

12/27/2018

828.95  

828.95  

11/30/2018

Invoice

5171

VERABLUE CARIBBEAN GROUP, SRL

12/30/2018

737.10  

737.10  

11/30/2018

Invoice

5172

VERABLUE CARIBBEAN GROUP, SRL

12/30/2018

737.10  

737.10  

11/30/2018

Invoice

5175

VERABLUE CARIBBEAN GROUP, SRL

12/30/2018

1,610.00  

1,610.00  

11/30/2018

Invoice

5174

VERABLUE CARIBBEAN GROUP, SRL

12/30/2018

1,857.17  

1,857.17  

11/30/2018

Invoice

5173

VERABLUE CARIBBEAN GROUP, SRL

12/30/2018

1,986.66  

1,986.66  

12/17/2018

Invoice

5401

VERABLUE CARIBBEAN GROUP, SRL

01/01/2019

503.00  

503.00  

12/07/2018

Invoice

5209

VERABLUE CARIBBEAN GROUP, SRL

01/06/2019

1,052.00  

1,052.00  

12/07/2018

Invoice

5208

VERABLUE CARIBBEAN GROUP, SRL

01/06/2019

2,678.00  

2,678.00  

12/26/2018

Invoice

5431

VERABLUE CARIBBEAN GROUP, SRL

01/10/2019

1,208.71  

1,208.71  

12/14/2018

Invoice

5368

VERABLUE CARIBBEAN GROUP, SRL

01/13/2019

633.80  

633.80  

12/14/2018

Invoice

5370

VERABLUE CARIBBEAN GROUP, SRL

01/13/2019

662.00  

662.00  

12/14/2018

Invoice

5367

VERABLUE CARIBBEAN GROUP, SRL

01/13/2019

833.30  

833.30  

12/14/2018

Invoice

5371

VERABLUE CARIBBEAN GROUP, SRL

01/13/2019

2,622.00  

2,622.00  

12/14/2018

Invoice

5369

VERABLUE CARIBBEAN GROUP, SRL

01/13/2019

2,685.00  

2,685.00  

12/21/2018

Invoice

5421

VERABLUE CARIBBEAN GROUP, SRL

01/20/2019

600.00  

600.00  

12/21/2018

Invoice

5422

VERABLUE CARIBBEAN GROUP, SRL

01/20/2019

671.60  

671.60  

12/21/2018

Invoice

5420

VERABLUE CARIBBEAN GROUP, SRL

01/20/2019

2,006.50  

2,006.50  

12/21/2018

Invoice

5419

VERABLUE CARIBBEAN GROUP, SRL

01/20/2019

2,646.58  

2,646.58  

01/18/2019

Invoice

5536

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

38.20  

38.20  

01/18/2019

Invoice

5532

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

144.00  

144.00  

01/18/2019

Invoice

5537

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

144.00  

144.00  

01/18/2019

Invoice

5535

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

266.00  

266.00  

01/18/2019

Invoice

5533

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

1,433.34  

1,433.34  

01/18/2019

Invoice

5534

VERABLUE CARIBBEAN GROUP, SRL

02/17/2019

3,445.00  

3,445.00  

01/25/2019

Invoice

5557

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

587.50  

587.50  

 

--------------------------------------------------------------------------------

 

01/25/2019

Invoice

5554

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

847.20  

847.20  

01/25/2019

Invoice

5558

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

1,610.00  

1,610.00  

01/25/2019

Invoice

5556

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

2,247.60  

2,247.60  

01/25/2019

Invoice

5555

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

2,719.00  

2,719.00  

01/25/2019

Invoice

5553

VERABLUE CARIBBEAN GROUP, SRL

02/24/2019

3,996.00  

3,996.00  

02/11/2019

Invoice

5632

VERABLUE CARIBBEAN GROUP, SRL

02/26/2019

447.50  

447.50  

02/01/2019

Invoice

5539

VERABLUE CARIBBEAN GROUP, SRL

03/03/2019

94.02  

94.02  

02/22/2019

Invoice

5722

VERABLUE CARIBBEAN GROUP, SRL

03/09/2019

487.25  

487.25  

02/08/2019

Invoice

5628

VERABLUE CARIBBEAN GROUP, SRL

03/10/2019

994.00  

994.00  

02/08/2019

Invoice

5627

VERABLUE CARIBBEAN GROUP, SRL

03/10/2019

1,207.20  

1,207.20  

02/08/2019

Invoice

5626

VERABLUE CARIBBEAN GROUP, SRL

03/10/2019

2,758.90  

2,758.90  

02/08/2019

Invoice

5625

VERABLUE CARIBBEAN GROUP, SRL

03/10/2019

9,285.65  

9,285.65  

02/15/2019

Invoice

5694

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

176.40  

176.40  

02/15/2019

Invoice

5700

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

329.60  

329.60  

02/15/2019

Invoice

5699

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

442.04  

442.04  

02/15/2019

Invoice

5695

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

720.00  

720.00  

02/15/2019

Invoice

5698

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

921.83  

921.83  

02/15/2019

Invoice

5696

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

926.94  

926.94  

02/15/2019

Invoice

5701

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

2,118.50  

2,118.50  

02/15/2019

Invoice

5697

VERABLUE CARIBBEAN GROUP, SRL

03/17/2019

2,512.89  

2,512.89  

03/07/2019

Invoice

5809

VERABLUE CARIBBEAN GROUP, SRL

03/22/2019

275.00  

275.00  

03/07/2019

Invoice

5810

VERABLUE CARIBBEAN GROUP, SRL

03/22/2019

590.75  

590.75  

03/08/2019

Invoice

5815

VERABLUE CARIBBEAN GROUP, SRL

03/23/2019

311.00  

311.00  

03/12/2019

Invoice

5821

VERABLUE CARIBBEAN GROUP, SRL

03/27/2019

567.50  

567.50  

03/01/2019

Invoice

5792

VERABLUE CARIBBEAN GROUP, SRL

03/31/2019

561.60  

561.60  

03/01/2019

Invoice

5776

VERABLUE CARIBBEAN GROUP, SRL

03/31/2019

807.50  

807.50  

03/01/2019

Invoice

5777

VERABLUE CARIBBEAN GROUP, SRL

03/31/2019

2,123.40  

2,123.40  

03/01/2019

Invoice

5778

VERABLUE CARIBBEAN GROUP, SRL

03/31/2019

10,049.30  

10,049.30  

03/18/2019

Invoice

5865

VERABLUE CARIBBEAN GROUP, SRL

04/02/2019

280.30  

280.30  

03/15/2019

Invoice

5856

VERABLUE CARIBBEAN GROUP, SRL

04/14/2019

441.40  

441.40  

03/15/2019

Invoice

5855

VERABLUE CARIBBEAN GROUP, SRL

04/14/2019

768.99  

768.99  

03/30/2019

Invoice

5948

VERABLUE CARIBBEAN GROUP, SRL

04/14/2019

894.55  

894.55  

03/29/2019

Invoice

5930

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

114.66  

114.66  

03/29/2019

Invoice

5931

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

217.40  

217.40  

03/29/2019

Invoice

5933

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

1,610.00  

1,610.00  

03/29/2019

Invoice

5932

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

2,404.80  

2,404.80  

03/29/2019

Invoice

5947

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

2,704.60  

2,704.60  

03/29/2019

Invoice

5934

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

2,924.80  

2,924.80  

03/29/2019

Invoice

5929

VERABLUE CARIBBEAN GROUP, SRL

04/28/2019

3,280.58  

3,280.58  

04/15/2019

Invoice

6040

VERABLUE CARIBBEAN GROUP, SRL

04/30/2019

378.00  

378.00  

04/15/2019

Invoice

6039

VERABLUE CARIBBEAN GROUP, SRL

04/30/2019

520.00  

520.00  

04/05/2019

Invoice

5974

VERABLUE CARIBBEAN GROUP, SRL

05/05/2019

370.50  

370.50  

04/05/2019

Invoice

5976

VERABLUE CARIBBEAN GROUP, SRL

05/05/2019

784.80  

784.80  

 

--------------------------------------------------------------------------------

 

04/05/2019

Invoice

5975

VERABLUE CARIBBEAN GROUP, SRL

05/05/2019

3,091.69  

3,091.69  

05/06/2019

Credit Memo

6222

VERABLUE CARIBBEAN GROUP, SRL

05/06/2019

-35.58  

-35.58  

05/07/2019

Invoice

6115

VERABLUE CARIBBEAN GROUP, SRL

05/22/2019

889.70  

889.70  

04/25/2019

Invoice

6076

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

28.24  

28.24  

04/25/2019

Invoice

6075

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

725.60  

725.60  

04/25/2019

Invoice

6073

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

848.50  

848.50  

04/25/2019

Invoice

6074

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

888.22  

888.22  

04/25/2019

Invoice

6072

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

891.60  

891.60  

04/25/2019

Invoice

6077

VERABLUE CARIBBEAN GROUP, SRL

05/25/2019

1,481.80  

1,481.80  

05/13/2019

Invoice

6148

VERABLUE CARIBBEAN GROUP, SRL

05/28/2019

1,206.93  

1,206.93  

05/28/2019

Credit Memo

6189

VERABLUE CARIBBEAN GROUP, SRL

05/28/2019

-293.37  

-293.37  

05/28/2019

Credit Memo

6191

VERABLUE CARIBBEAN GROUP, SRL

05/28/2019

-75.98  

-75.98  

05/28/2019

Credit Memo

6190

VERABLUE CARIBBEAN GROUP, SRL

05/28/2019

-63.88  

-63.88  

05/31/2019

Credit Memo

6225

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-362.00  

-362.00  

05/31/2019

Credit Memo

6217

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-303.00  

-303.00  

05/31/2019

Credit Memo

6224

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-209.70  

-209.70  

05/31/2019

Credit Memo

6227

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-84.00  

-84.00  

05/31/2019

Credit Memo

6223

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-57.81  

-57.81  

05/31/2019

Credit Memo

6219

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-12.57  

-12.57  

05/31/2019

Credit Memo

6226

VERABLUE CARIBBEAN GROUP, SRL

05/31/2019

-12.00  

-12.00  

06/03/2019

Deposit

 

VERABLUE CARIBBEAN GROUP, SRL

06/03/2019

-1,231.80  

-1,231.80  

05/21/2019

Invoice

6167

VERABLUE CARIBBEAN GROUP, SRL

06/05/2019

1,173.83  

1,173.83  

05/09/2019

Invoice

6132

VERABLUE CARIBBEAN GROUP, SRL

06/08/2019

480.64  

480.64  

05/09/2019

Invoice

6133

VERABLUE CARIBBEAN GROUP, SRL

06/08/2019

807.50  

807.50  

05/09/2019

Invoice

6134

VERABLUE CARIBBEAN GROUP, SRL

06/08/2019

1,213.58  

1,213.58  

05/09/2019

Invoice

6135

VERABLUE CARIBBEAN GROUP, SRL

06/08/2019

1,437.10  

1,437.10  

05/09/2019

Invoice

6131

VERABLUE CARIBBEAN GROUP, SRL

06/08/2019

3,590.60  

3,590.60  

05/16/2019

Invoice

6163

VERABLUE CARIBBEAN GROUP, SRL

06/15/2019

166.30  

166.30  

05/16/2019

Invoice

6165

VERABLUE CARIBBEAN GROUP, SRL

06/15/2019

1,610.00  

1,610.00  

05/16/2019

Invoice

6164

VERABLUE CARIBBEAN GROUP, SRL

06/15/2019

7,584.69  

7,584.69  

06/01/2019

Invoice

6253

VERABLUE CARIBBEAN GROUP, SRL

06/16/2019

911.14  

911.14  

05/31/2019

Invoice

6197

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

50.00  

50.00  

06/30/2019

Credit Memo

6309

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-809.00  

-809.00  

06/30/2019

Credit Memo

6315

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-639.99  

-639.99  

06/30/2019

Credit Memo

6306

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-244.00  

-244.00  

06/30/2019

Credit Memo

6303

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-212.90  

-212.90  

06/30/2019

Credit Memo

6297

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-87.51  

-87.51  

06/30/2019

Credit Memo

6302

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-66.51  

-66.51  

06/30/2019

Credit Memo

6300

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-48.00  

-48.00  

06/30/2019

Credit Memo

6299

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-38.60  

-38.60  

06/30/2019

Credit Memo

6301

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-30.00  

-30.00  

06/30/2019

Credit Memo

6298

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-14.71  

-14.71  

06/30/2019

Credit Memo

6305

VERABLUE CARIBBEAN GROUP, SRL

06/30/2019

-12.19  

-12.19  

 

--------------------------------------------------------------------------------

 

06/18/2019

Invoice

6261

VERABLUE CARIBBEAN GROUP, SRL

07/03/2019

1,757.34  

1,757.34  

06/26/2019

Invoice

6290

VERABLUE CARIBBEAN GROUP, SRL

07/11/2019

1,142.77  

1,142.77  

06/12/2019

Invoice

6248

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

216.00  

216.00  

06/12/2019

Invoice

6246

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

247.00  

247.00  

06/12/2019

Invoice

6244

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

693.60  

693.60  

06/12/2019

Invoice

6245

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

1,231.80  

1,231.80  

06/12/2019

Invoice

6247

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

1,824.64  

1,824.64  

06/12/2019

Invoice

6243

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

10,688.60  

10,688.60  

06/12/2019

Invoice

6242

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

36,074.22  

36,074.22  

06/26/2019

Invoice

6291

VERABLUE CARIBBEAN GROUP, SRL

07/12/2019

466.70  

466.70  

06/20/2019

Invoice

6273

VERABLUE CARIBBEAN GROUP, SRL

07/20/2019

284.30  

284.30  

06/20/2019

Invoice

6272

VERABLUE CARIBBEAN GROUP, SRL

07/20/2019

1,217.70  

1,217.70  

06/25/2019

Invoice

6284

VERABLUE CARIBBEAN GROUP, SRL

07/25/2019

195.90  

195.90  

07/15/2019

Invoice

6344

VERABLUE CARIBBEAN GROUP, SRL

07/30/2019

618.00  

618.00  

07/31/2019

Credit Memo

6405

VERABLUE CARIBBEAN GROUP, SRL

07/31/2019

-225.00  

-225.00  

07/23/2019

Invoice

6365

VERABLUE CARIBBEAN GROUP, SRL

08/07/2019

813.00  

813.00  

08/08/2019

Invoice

6446

VERABLUE CARIBBEAN GROUP, SRL

08/08/2019

523.50  

523.50  

07/11/2019

Invoice

6336

VERABLUE CARIBBEAN GROUP, SRL

08/10/2019

644.40  

644.40  

07/11/2019

Invoice

6338

VERABLUE CARIBBEAN GROUP, SRL

08/10/2019

1,389.50  

1,389.50  

07/11/2019

Invoice

6337

VERABLUE CARIBBEAN GROUP, SRL

08/10/2019

6,691.27  

6,691.27  

07/26/2019

Invoice

6369

VERABLUE CARIBBEAN GROUP, SRL

08/10/2019

538.20  

538.20  

07/18/2019

Invoice

6363

VERABLUE CARIBBEAN GROUP, SRL

08/17/2019

30.00  

30.00  

07/18/2019

Invoice

6352

VERABLUE CARIBBEAN GROUP, SRL

08/17/2019

37.64  

37.64  

07/18/2019

Invoice

6351

VERABLUE CARIBBEAN GROUP, SRL

08/17/2019

960.35  

960.35  

07/18/2019

Invoice

6350

VERABLUE CARIBBEAN GROUP, SRL

08/17/2019

1,288.80  

1,288.80  

07/26/2019

Invoice

6374

VERABLUE CARIBBEAN GROUP, SRL

08/25/2019

205.75  

205.75  

07/26/2019

Invoice

6373

VERABLUE CARIBBEAN GROUP, SRL

08/25/2019

3,304.38  

3,304.38  

08/26/2019

Credit Memo

6529

VERABLUE CARIBBEAN GROUP, SRL

08/26/2019

-1,500.00  

-1,500.00  

08/12/2019

Invoice

6475

VERABLUE CARIBBEAN GROUP, SRL

08/27/2019

897.50  

897.50  

08/31/2019

Credit Memo

6592

VERABLUE CARIBBEAN GROUP, SRL

08/31/2019

-665.49  

-665.49  

08/05/2019

Invoice

6433

VERABLUE CARIBBEAN GROUP, SRL

09/04/2019

2,508.78  

2,508.78  

08/05/2019

Invoice

6432

VERABLUE CARIBBEAN GROUP, SRL

09/04/2019

13,053.06  

13,053.06  

08/08/2019

Invoice

6472

VERABLUE CARIBBEAN GROUP, SRL

09/07/2019

217.40  

217.40  

08/08/2019

Invoice

6470

VERABLUE CARIBBEAN GROUP, SRL

09/07/2019

291.10  

291.10  

08/08/2019

Invoice

6471

VERABLUE CARIBBEAN GROUP, SRL

09/07/2019

1,946.40  

1,946.40  

08/26/2019

Invoice

6632

VERABLUE CARIBBEAN GROUP, SRL

09/10/2019

1,126.90  

1,126.90  

08/30/2019

Invoice

6631

VERABLUE CARIBBEAN GROUP, SRL

09/14/2019

983.90  

983.90  

08/21/2019

Invoice

6507

VERABLUE CARIBBEAN GROUP, SRL

09/20/2019

451.17  

451.17  

08/21/2019

Invoice

6508

VERABLUE CARIBBEAN GROUP, SRL

09/20/2019

1,173.90  

1,173.90  

08/21/2019

Invoice

6506

VERABLUE CARIBBEAN GROUP, SRL

09/20/2019

2,693.75  

2,693.75  

09/10/2019

Invoice

6643

VERABLUE CARIBBEAN GROUP, SRL

09/25/2019

675.60  

675.60  

08/29/2019

Invoice

6562

VERABLUE CARIBBEAN GROUP, SRL

09/28/2019

2,432.00  

2,432.00  

08/29/2019

Invoice

6561

VERABLUE CARIBBEAN GROUP, SRL

09/28/2019

4,601.85  

4,601.85  

 

--------------------------------------------------------------------------------

 

08/29/2019

Invoice

6563

VERABLUE CARIBBEAN GROUP, SRL

09/28/2019

4,988.45  

4,988.45  

09/30/2019

Credit Memo

6748

VERABLUE CARIBBEAN GROUP, SRL

09/30/2019

-719.97  

-719.97  

09/05/2019

Invoice

6602

VERABLUE CARIBBEAN GROUP, SRL

10/05/2019

164.60  

164.60  

09/05/2019

Invoice

6603

VERABLUE CARIBBEAN GROUP, SRL

10/05/2019

2,664.02  

2,664.02  

09/05/2019

Invoice

6601

VERABLUE CARIBBEAN GROUP, SRL

10/05/2019

3,840.00  

3,840.00  

09/12/2019

Invoice

6667

VERABLUE CARIBBEAN GROUP, SRL

10/12/2019

4,087.40  

4,087.40  

09/27/2019

Invoice

6734

VERABLUE CARIBBEAN GROUP, SRL

10/12/2019

1,343.50  

1,343.50  

10/15/2019

Credit Memo

6799

VERABLUE CARIBBEAN GROUP, SRL

10/15/2019

-1,755.03  

-1,755.03  

09/18/2019

Invoice

6679

VERABLUE CARIBBEAN GROUP, SRL

10/18/2019

455.80  

455.80  

09/18/2019

Invoice

6678

VERABLUE CARIBBEAN GROUP, SRL

10/18/2019

3,089.42  

3,089.42  

09/18/2019

Invoice

6680

VERABLUE CARIBBEAN GROUP, SRL

10/18/2019

26,124.23  

26,124.23  

09/30/2019

Invoice

6750

VERABLUE CARIBBEAN GROUP, SRL

10/30/2019

7,572.80  

7,572.80  

10/31/2019

Credit Memo

6859

VERABLUE CARIBBEAN GROUP, SRL

10/31/2019

-133.69  

-133.69  

10/03/2019

Invoice

6762

VERABLUE CARIBBEAN GROUP, SRL

11/02/2019

1,089.00  

1,089.00  

10/03/2019

Invoice

6763

VERABLUE CARIBBEAN GROUP, SRL

11/02/2019

1,188.10  

1,188.10  

10/03/2019

Invoice

6761

VERABLUE CARIBBEAN GROUP, SRL

11/02/2019

2,009.50  

2,009.50  

10/10/2019

Invoice

6792

VERABLUE CARIBBEAN GROUP, SRL

11/09/2019

644.40  

644.40  

10/10/2019

Invoice

6793

VERABLUE CARIBBEAN GROUP, SRL

11/09/2019

2,196.42  

2,196.42  

11/01/2019

Invoice

7389

VERABLUE CARIBBEAN GROUP, SRL

11/16/2019

704.00  

704.00  

10/22/2019

Invoice

6832

VERABLUE CARIBBEAN GROUP, SRL

11/21/2019

451.08  

451.08  

10/22/2019

Invoice

6833

VERABLUE CARIBBEAN GROUP, SRL

11/21/2019

1,334.45  

1,334.45  

11/30/2019

Credit Memo

7053

VERABLUE CARIBBEAN GROUP, SRL

11/30/2019

-186.60  

-186.60  

12/04/2019

Credit Memo

7390

VERABLUE CARIBBEAN GROUP, SRL

12/04/2019

-138.00  

-138.00  

11/06/2019

Invoice

6866

VERABLUE CARIBBEAN GROUP, SRL

12/06/2019

1,709.80  

1,709.80  

11/06/2019

Invoice

6867

VERABLUE CARIBBEAN GROUP, SRL

12/06/2019

3,676.65  

3,676.65  

11/13/2019

Invoice

6929

VERABLUE CARIBBEAN GROUP, SRL

12/13/2019

869.60  

869.60  

11/18/2019

Invoice

6984

VERABLUE CARIBBEAN GROUP, SRL

12/18/2019

6,184.20  

6,184.20  

12/31/2019

Credit Memo

7486

VERABLUE CARIBBEAN GROUP, SRL

12/31/2019

-481.43  

-481.43  

12/04/2019

Invoice

7088

VERABLUE CARIBBEAN GROUP, SRL

01/03/2020

366.10  

366.10  

12/04/2019

Invoice

7090

VERABLUE CARIBBEAN GROUP, SRL

01/03/2020

739.50  

739.50  

12/04/2019

Invoice

7089

VERABLUE CARIBBEAN GROUP, SRL

01/03/2020

3,598.00  

3,598.00  

12/04/2019

Invoice

7091

VERABLUE CARIBBEAN GROUP, SRL

01/03/2020

15,132.30  

15,132.30  

12/18/2019

Invoice

7315

VERABLUE CARIBBEAN GROUP, SRL

01/17/2020

698.37  

698.37  

12/18/2019

Invoice

7316

VERABLUE CARIBBEAN GROUP, SRL

01/17/2020

1,181.52  

1,181.52  

12/27/2019

Invoice

7478

VERABLUE CARIBBEAN GROUP, SRL

01/26/2020

293.10  

293.10  

12/27/2019

Invoice

7477

VERABLUE CARIBBEAN GROUP, SRL

01/26/2020

380.70  

380.70  

12/27/2019

Invoice

7476

VERABLUE CARIBBEAN GROUP, SRL

01/26/2020

6,107.50  

6,107.50  

01/31/2020

Credit Memo

7747

VERABLUE CARIBBEAN GROUP, SRL

01/31/2020

-364.65  

-364.65  

01/10/2020

Invoice

7501

VERABLUE CARIBBEAN GROUP, SRL

02/09/2020

2,878.57  

2,878.57  

01/16/2020

Invoice

7509

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

155.74  

155.74  

01/16/2020

Invoice

7511

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

228.20  

228.20  

01/16/2020

Invoice

7507

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

445.32  

445.32  

01/16/2020

Invoice

7506

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

1,567.30  

1,567.30  

 

--------------------------------------------------------------------------------

 

01/16/2020

Invoice

7510

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

3,793.76  

3,793.76  

01/16/2020

Invoice

7508

VERABLUE CARIBBEAN GROUP, SRL

02/15/2020

3,967.51  

3,967.51  

01/21/2020

Invoice

7514

VERABLUE CARIBBEAN GROUP, SRL

02/20/2020

155.10  

155.10  

02/29/2020

Credit Memo

7830

VERABLUE CARIBBEAN GROUP, SRL

02/29/2020

-218.04  

-218.04  

01/31/2020

Invoice

7669

VERABLUE CARIBBEAN GROUP, SRL

03/01/2020

306.68  

306.68  

01/31/2020

Invoice

7666

VERABLUE CARIBBEAN GROUP, SRL

03/01/2020

441.00  

441.00  

01/31/2020

Invoice

7668

VERABLUE CARIBBEAN GROUP, SRL

03/01/2020

3,313.75  

3,313.75  

01/31/2020

Invoice

7667

VERABLUE CARIBBEAN GROUP, SRL

03/01/2020

7,057.25  

7,057.25  

02/04/2020

Invoice

7675

VERABLUE CARIBBEAN GROUP, SRL

03/05/2020

223.34  

223.34  

02/04/2020

Invoice

7677

VERABLUE CARIBBEAN GROUP, SRL

03/05/2020

232.90  

232.90  

02/04/2020

Invoice

7676

VERABLUE CARIBBEAN GROUP, SRL

03/05/2020

1,050.30  

1,050.30  

02/20/2020

Invoice

7770

VERABLUE CARIBBEAN GROUP, SRL

03/21/2020

413.00  

413.00  

02/20/2020

Invoice

7771

VERABLUE CARIBBEAN GROUP, SRL

03/21/2020

2,800.80  

2,800.80  

02/20/2020

Invoice

7772

VERABLUE CARIBBEAN GROUP, SRL

03/21/2020

9,815.57  

9,815.57  

03/04/2020

Invoice

7840

VERABLUE CARIBBEAN GROUP, SRL

04/03/2020

947.10  

947.10  

03/04/2020

Invoice

7839

VERABLUE CARIBBEAN GROUP, SRL

04/03/2020

1,500.00  

1,500.00  

03/31/2020

Invoice

7935

VERABLUE CARIBBEAN GROUP, SRL

04/30/2020

10,607.80  

10,607.80  

 

 

 

 

 

 

$         523,670.36  

 

 

 

 

 

 

 

15742 S/T Loan Receivable - Verablue Caribbean Group SRL- OneClick International
LLC

 

$         112,381.19  

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

$      1,213,615.39  

 

 

 

 

 